PER CURIAM.
Richard David Degout seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and conclude on the reasoning of the district court that Degout has not made a substantial showing of a denial of a constitutional right. See United States v. Degout, Nos. CR-94-8; CA-99-844 (W.D.Va. May 16, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.